Exhibit 10.3

 

STERLING BANCORP

2012 STOCK INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD NOTICE

 

 

 

 

Name of Award Recipient

 

Social Security Number

 

 

Street Address

 

 

City

State

ZIP Code

 

This Restricted Stock Unit Award Notice (including Exhibit A, this “Notice”) is
intended to set forth the terms and conditions on which a Restricted Stock Unit
Award has been granted by Sterling Bancorp (the “Company”, formerly known as
Provident New York Bancorp) under Article X of the Company’s 2012 Stock
Incentive Plan, as amended (the “Plan”).  Set forth below are the specific terms
and conditions applicable to this Restricted Stock Unit Award.  Attached as
Exhibit A are its general terms and conditions (the “General Terms and
Conditions”), which constitute part of this Notice.

 

Restricted Stock Unit Award

 

(A)

 

(B)

 

(C)

Effective Date

 

October 31, 2013

 

October 31, 2013

 

October 31, 2013

Class of Shares*

 

Common

 

Common

 

Common

No. of Awarded Units*

 

[  ]

 

[  ]

 

[  ]

Vesting Date*

 

October 31, 2014

 

October 31, 2015

 

October 31, 2016

 

--------------------------------------------------------------------------------

*Subject to adjustment as provided in the Plan and the General Terms and
Conditions.

 

The number of Shares (as defined in the Plan) subject to this Restricted Stock
Unit Award, the number and kind of Shares deliverable upon settlement of this
Restricted Stock Unit Award, and other terms relating to this Restricted Stock
Unit Award are subject to adjustment in accordance with the Plan and this
Notice.  Capitalized terms used in this Notice but not defined herein shall have
the same meanings as in the Plan.

 

--------------------------------------------------------------------------------


 

By signing where indicated below, the Company grants this Restricted Stock Unit
Award upon the specified terms and conditions, and the Restricted Stock Unit
Award Recipient acknowledges receipt of this Notice, including Exhibit A, and
agrees to observe and be bound by the terms and conditions set forth herein.

 

STERLING BANCORP

 

AWARD RECIPIENT

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

Print Name

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Recipient’s Signature

 

Instructions:  This page should be completed by or on behalf of the Compensation
Committee.  Any blank space intentionally left blank should be crossed out.  A
Restricted Stock Unit Award consists of a right to receive Shares in respect of
the restricted stock units granted subject to the applicable terms and
conditions.  Where restricted stock units granted under a Restricted Stock Unit
Award are awarded on the same date with varying terms and conditions (for
example, varying vesting dates), the awards should be recorded as a series of
grants each with its own uniform terms and conditions.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

STERLING BANCORP

2012 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD NOTICE

 

General Terms and Conditions

 

Section 1.                  Size and Type of Award. The restricted stock units
in respect of Shares covered by this award (“Awarded RSUs”) are listed on the
Notice. Awarded RSUs are subject to all of the terms and conditions of this
Notice and the Plan.

 

Section 2.                  Vesting.

 

(a) Vesting Dates. The Vesting Dates for the Awarded RSUs are specified on the
Notice.

 

(b) Vesting Conditions. There are conditions the Award Recipient must satisfy
before the Awarded RSUs will vest.  Since the Award Recipient is receiving the
Awarded RSUs for services as a non-employee director and advisor and as
consideration (at least in part) for the restrictive covenants contained in
Sections 11(a), 11(b) and 11(c) of the Services and Covenant Agreement, dated as
of April 3, 2013, by and between the Company and the Award Recipient (the
“Services Agreement”), the Award Recipient must (i) except as otherwise provided
herein, remain in continuous service to the Company from the Effective Date
shown on the Notice through the relevant Vesting Date, and (ii) comply in all
material respects with the restrictive covenants contained in Sections 11(a),
11(b) and 11(c) of the Services Agreement through the relevant Vesting Date,
subject to written notice of noncompliance by the Company and a reasonable
opportunity to cure, if subject to cure.

 

(c) Forfeitures. Other than as provided in Section 2(d) below, if the Award
Recipient terminates service with the Company prior to a Vesting Date or fails
to comply in all material respects with the restrictive covenants contained in
Sections 11(a), 11(b) and 11(c) of that certain Services and Covenant Agreement,
dated as of April 3, 2013, by and between the Company and the Award Recipient
(the “Services Agreement”), the Award Recipient will forfeit any Awarded RSUs
that are scheduled to vest on or after the Award Recipient’s date of
termination.

 

(d) Accelerated or Right to Continued Vesting. The Awarded RSUs that have not
previously vested or been forfeited will become fully vested immediately in the
event of the Award Recipient’s death, and all such Awarded RSUs shall be settled
in accordance with Section 3.  In addition, upon the Award Recipient’s
termination of service by the Company without Cause (as defined in the Services
Agreement), by the Award Recipient for Good Reason (as defined in the Services
Agreement), or due to the Award Recipient’s Disability (as defined in the
Services Agreement), all of the Awarded RSUs that have not previously vested
will be eligible to continue to vest in accordance with the vesting schedule set
forth in the Notice, subject to (i) the Award Recipient’s execution and delivery
of the release in accordance with Section 10(b)(i) of the Services Agreement and
(ii) the Award Recipient’s continued compliance in all material respects with
the restrictive covenants contained in Sections 11(a), 11(b) and 11(c) of the
Services Agreement through the relevant Vesting Date, subject to written notice
of noncompliance by the Company and a reasonable opportunity to cure, if subject
to cure.  If a Change in Control (as defined in the Plan) occurs after the
Effective Date and before the Award Recipient terminates service with the
Company, then any Awarded RSUs not theretofore vested shall become immediately
vested on the date of the Change in Control.  The vesting provisions set forth
herein shall control and be the exclusive vesting provisions applicable to the
Awarded RSUs, notwithstanding any contrary or additional vesting terms set forth
in the Plan.  The Award Recipient may designate a Beneficiary to

 

1

--------------------------------------------------------------------------------


 

receive any Shares received in settlement of Awarded RSUs that vest upon the
Award Recipient’s death using the Beneficiary Designation attached as Appendix
A.

 

(e) Definition of Service. For purposes of determining the vesting of the Award
Recipient’s Awarded RSUs, the Award Recipient will be deemed to be in the
service of the Company for so long as the Award Recipient serves in the capacity
as a non-employee director and advisor of the Company and its affiliates as
contemplated by the Services Agreement.

 

(f) Voting and Other Rights.  The Award Recipient shall have no voting or other
rights of a shareholder (other than the right to dividend equivalents as
described below), and will not be treated as an owner of Shares for tax
purposes, except with respect to Shares that have been delivered upon the
vesting of Awarded RSUs.  Notwithstanding the foregoing, prior to the delivery
of Shares in settlement of a vested Awarded RSU, the Award Recipient shall be
entitled to receive in respect of his or her outstanding Awarded RSUs an amount
equal to any dividends declared by the Company with a record date that is after
the Effective Date specified in the Award Notice, which dividend equivalent will
be paid at the same time as (or as soon as reasonably practicable after the date
on which) dividends are paid to shareholders generally.

 

Section 3.              Settlement.  As soon as reasonably practicable (but in
no event more than 30 days) after any Awarded RSU has vested, the Company shall,
subject to Sections 4 and 5, issue and deliver to the Award Recipient one or
more unlegended, freely transferable stock certificates in respect of such
Shares issued upon settlement of the vested Awarded RSUs; provided that, if the
Awarded RSUs vest as a result of a Change in Control but such Change in Control
does not qualify as an event described in Section 409A(a)(2)(A)(v) of the Code
and the regulations thereunder, such Awarded RSUs shall not be settled until the
originally scheduled Vesting Date set forth in the Notice or, if earlier, the
Award Recipient’s death (but shall not be subject to the forfeiture provisions
of Section 2 following such Change in Control).

 

Section 4.                  Application of Clawback Policy. Notwithstanding
anything in the Notice or the Plan to the contrary, the Awarded RSUs and any
related Shares shall be subject to adjustment and/or recovery, in whole or in
part, following the date on which they become vested and payable if and to the
extent (a) required by any applicable law, rule or regulation or (b) provided
under the terms of any clawback policy or other policy of similar import,
covering officers and directors of the Company generally, adopted by the Company
and in effect on the date the Awarded RSUs or Shares become vested and payable.

 

Section 5.              Taxes.  Where any person is entitled to receive Shares
pursuant to the Awarded RSUs granted hereunder, the Company shall have the right
to require such person to pay to the Company the amount of any tax that the
Company is required to withhold with respect to such Shares, or, in lieu
thereof, to retain, or to sell without notice, a sufficient number of Shares to
cover the amount required to be withheld.

 

Section 6.              Notices.  Any communication required or permitted to be
given under this Notice or the Plan, including any notice, direction,
designation, comment, instruction, objection or waiver, shall be in writing and
shall be deemed to have been given at such time as it is delivered personally or
five (5) days after mailing if mailed, postage prepaid, by registered or
certified mail, return receipt requested, addressed to such party at the address
listed below, or at such other address as one such party may by written notice
specify to the other party:

 

If to the Recipient, to the Recipient’s address as shown in the Company’s
records.

 

2

--------------------------------------------------------------------------------


 

If to the Company or the Compensation Committee:

 

Sterling Bancorp
c/o Sterling National Bank
400 Rella Blvd.
Montebello, New York
Attention:  Corporate Secretary

 

Section 7.              Restrictions on Transfer.  The Awarded RSUs granted
hereunder shall not be subject in any manner to anticipation, alienation or
assignment, nor shall such award be liable for or subject to debts, contracts,
liabilities, engagements or torts, nor shall it be transferable by the Award
Recipient other than by will or by the laws of descent and distribution or as
otherwise permitted by the Plan.  To name a Beneficiary, the Award Recipient may
complete the attached Appendix A and file it with the Corporate Secretary of the
Company.

 

Section 8.              Successors and Assigns.  This Notice shall inure to the
benefit of and shall be binding upon the Company and the Award Recipient and
their respective heirs, successors and assigns.

 

Section 9.              Construction of Language.  Whenever appropriate in the
Notice, words used in the singular may be read in the plural, words used in the
plural may be read in the singular, and words importing the masculine gender may
be read as referring equally to the feminine or the neuter.  Any reference to a
section shall be a reference to a section of this Notice, unless the context
clearly indicates otherwise.  Capitalized terms not specifically defined herein
shall have the meanings assigned to them under the Plan.

 

Section 10.            Governing Law.  This Notice shall be construed,
administered and enforced according to the laws of the State of New York without
giving effect to the conflict of laws principles thereof, except to the extent
that such laws are preempted by the federal law. The federal and state courts
having jurisdiction in Rockland County, New York shall have exclusive
jurisdiction over any claim, action, complaint or lawsuit brought under the
terms of the Plan.  By accepting any Awarded RSUs granted under this Notice, the
Award Recipient, and any other person claiming any rights under the Notice,
agrees to submit himself or herself, and any such legal action as he or she
shall bring under the Plan or this Notice, to the sole jurisdiction of such
courts for the adjudication and resolution of any such disputes.

 

Section 11.            Amendment.  This Notice (including, without limitation,
this Exhibit A) may be amended, in whole or in part and in any manner not
inconsistent with the provisions of the Plan, at any time and from time to time,
by written agreement between the Company and the Award Recipient.

 

Section 12.            Plan Provisions Control.  The terms and conditions of the
Awarded RSUs and the rights and obligations created hereunder shall be governed
by the terms of the Plan, to the extent not inconsistent with the terms of this
Notice.  By signing this Notice, the Award Recipient acknowledges receipt of a
copy of the Plan.  The Award Recipient acknowledges that he or she may not and
will not rely on any statement of account or other communication or document
issued in connection with the Awarded RSUs other than the Plan, this Notice, the
Services Agreement, or any document signed by an authorized representative of
the Company that is designated as an amendment of the Plan, this Notice, or the
Services Agreement.

 

3

--------------------------------------------------------------------------------


 

Section 13.            Section 409A.  It is intended that the Awarded RSUs
granted pursuant to this Notice comply with Section 409A of the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations promulgated thereunder
(“Section 409A”), and all provisions of this Notice shall be construed,
interpreted and administered in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.  Any payments that qualify for
the “short-term deferral” exception, the separation pay exception or another
exception under Section 409A shall be paid under the applicable exception.
Notwithstanding anything to the contrary herein, for purposes of determining
Award Recipient’s entitlement to the payment or receipt of benefits that
constitute “nonqualified deferred compensation” within the meaning of
Section 409A, the Award Recipient’s service to the Company shall not be deemed
to have terminated unless and until the Award Recipient incurs a “separation
from service” as defined in Section 409A. In no event may the Award Recipient,
directly or indirectly, designate the calendar year of any payment under this
Notice, and if the payment of nonqualified deferred compensation subject to
Section 409A is contingent on execution of a release of claims and the
designated period to execute the release of claims crosses two taxable years,
payment of such nonqualified deferred compensation shall be made in the second
taxable year.  If any provision contained in this Notice conflicts with the
requirements of Section 409A, this Notice shall be deemed to be reformed to
comply with the requirements of Section 409A.  Notwithstanding anything to the
contrary herein, if a payment or benefit under this Notice that constitutes
“nonqualified deferred compensation” within the meaning of Section 409A is
payable or provided due to a “separation from service” for purposes of the
rules under Treas. Reg. § 1.409A-3(i)(2) (payments to specified employees upon a
separation from service) and the Award Recipient is determined to be a
“specified employee” (as determined under Treas. Reg. § 1.409A-1(i) and related
Company procedures), such payment shall, to the extent necessary to comply with
the requirements of Section 409A, be made on the date that is six (6) months
after the date of the Award Recipient’s “separation from service” (or, if
earlier, the date of the Award Recipient’s death).  Any payments or benefits
that constitute “nonqualified deferred compensation” within the meaning of
Section 409A shall be deemed to be a separate payment for purposes of
Section 409A.

 

4

--------------------------------------------------------------------------------


 

APPENDIX A TO RESTRICTED STOCK UNIT AWARD NOTICE

Beneficiary Designation Form - Restricted Stock Units

 

GENERAL INFORMATION

 

Use this form to designate the Beneficiary(ies) who may receive Restricted Stock
Unit Awards that become vested at your death.

 

Name of Person Making Designation

 

 

Social Security Number             —          —

 

BENEFICIARY DESIGNATION

Complete sections A and B. If no percentage shares are specified, each
Beneficiary in the same class (primary or contingent) shall have an equal share.
If any designated Beneficiary predeceases you, the shares of each remaining
Beneficiary in the same class (primary or contingent) shall be increased
proportionately.

 

A  PRIMARY BENEFICIARY(IES).  I hereby designate the following person as my
primary Beneficiary under the Plan, reserving the right to change or revoke this
designation at any time prior to my death:

 

Name

 

Address

 

Relationship

 

Birthdate

 

Share

 

 

 

 

 

 

 

 

 

 

%

 

 

 

 

 

 

 

 

 

%

 

 

 

 

 

 

 

 

 

%

 

 

 

 

 

 

 

 

Total = 100

%

 

B  CONTINGENT BENEFICIARY(IES).  I hereby designate the following person(s) as
my contingent Beneficiary(ies) under the Plan to receive benefits only if all of
my primary Beneficiaries should predecease me, reserving the right to change or
revoke this designation at any time prior to my death as to all outstanding
Restricted Stock Unit Awards:

 

Name

 

Address

 

Relationship

 

Birthdate

 

Share

 

 

 

 

 

 

 

 

 

 

%

 

 

 

 

 

 

 

 

 

%

 

 

 

 

 

 

 

 

 

%

 

 

 

 

 

 

 

 

Total = 100

%

 

SIGN HERE

I understand that this Beneficiary Designation shall be effective only if
properly completed and received by the Corporate Secretary of Sterling Bancorp
prior to my death, and that it is subject to all of the terms and conditions of
the Plan.  I also understand that an effective Beneficiary designation revokes
my prior designation(s) with respect to all outstanding Restricted Stock Unit
Awards

 

 

 

 

Your Signature

 

Date

 

Internal Use Only

 

 

This Beneficiary Designation was received by the Corporate Secretary of Sterling
Bancorp on the date indicated.

 

Comments

 

 

 

 

 

 

By

 

 

 

 

 

 

Authorized

 

Signature

 

 

 

 

 

Date

 

 

 

--------------------------------------------------------------------------------